In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Nassau County, dated June 6, 1968, which denied his motion for reconsideration of a prior denial of a trial preference. Order reversed, on the law and the facts, with $10 costs and disbursements, and trial preference granted. In our opinion, the fact that plaintiff received public assistance from the Nassau County Department of Public Welfare prior to his accident, and the fact that there is no causal relationship between his welfare status and his accident, should not, in and of themselves, deprive him of a trial preference based on indigency. To require .that there be a causal connection between plaintiff’s indigency and the incident resulting in the cause of action would be to establish an inflexible rule somewhat at odds with the “ interests of justice ” basis for granting a trial preference (see CPLR 3403, subd. [a], par. 3). The “interests of justice ” warrant a .trial preference at bar. Christ, Acting F. J., Brennan, Rabin, Hopkins and Kleinfeld, JJ., concur.